Citation Nr: 0905188	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  08-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of herniated nucleus pulposus (back condition).

2.  Entitlement to service connection for residuals of 
herniated nucleus pulposus (back condition).

3.  Entitlement to service connection for anxiety neurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
December 1953 and in April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In November 2008, the Veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The Board notes that in the July 2007 rating decision, the RO 
determined that new and material evidence had not been 
presented to reopen a claim for anxiety neurosis.  It was 
noted that the RO had denied service connection for an 
anxiety condition in a May 1971 rating decision.  However, 
the Board notes that in rating decisions issued in February 
1970 and May 1971, the RO denied non-service-connected 
pension benefits not a claim for service connection for an 
anxiety condition.  In the statement of the case, the RO 
treated the claim as an original claim for service connection 
explaining that the earlier rating decisions had listed 
anxiety neurosis as a nonservice connected disability in 
connection with a claim for pension.  As the claim for 
service connection for anxiety neurosis is an original claim 
for service connection, new and material evidence is not 
required.   

The issues of entitlement to service connection for residuals 
of herniated nucleus pulposus (back condition) and 
entitlement to service connection for anxiety neurosis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a March 2005 decision, the Board denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for a back condition.

2.  The evidence received since the March 2005 Board decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a back condition.


CONCLUSIONS OF LAW

1.  The March 2005 Board decision that denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for a back condition is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for a back condition.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 2005 Board decision, the Veteran's application to 
reopen a claim of entitlement to service connection for a 
back condition was denied on the basis that no new and 
material evidence had been received to reopen the claim.  The 
Board notes that the Veteran's initial claim of entitlement 
to service connection for a back condition was denied by the 
RO in a rating decision dated in July 1969 on the basis that 
the Veteran's service treatment records did not reveal any 
complaint, diagnosis, or treatment for any back condition.  
At the time of the March 2005 Board decision the pertinent 
evidence of record included the Veteran's service treatment 
records; records of VA medical treatment, dated June 1967 to 
January 2002; records of private treatment from Warner Brown 
Hospital, dated in June 1959 to February 1996; Crossett 
Health Center, dated in July 1966; St. Vincent Infirmary, 
dated in May 1967; Dr. A.P., dated April 1983 to March 2002; 
Dickson Orthopedic Center, dated in June 1998; Dr. E.H., 
dated in August 1966 to January 1967; Dr. B.G., dated in 
December 1973; Union Medical Center, dated in February 1983 
to September 1983; Immanuel Preventive Medical Clinic, dated 
in January 1983; Dr. F.W.C., dated February 1967 to August 
1967; Dr. T.F., dated March 1967 to May 1967; Dr. L.M., dated 
in January 1968; Dr. J.C.C., dated in August 1969; Dr. 
C.E.R., dated in March 1971; and Dr. W.W.D., dated in 
December 1970.  The records associated with the Veteran's 
award of Workmen's Compensation and associated with the 
Veteran's application for Social Security Administration 
disability benefits were also associated with the claims 
folder at the time of the March 2005 Board decision.

The Veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court), which affirmed the 
Board's decision in November 2006.  The Veteran's subsequent 
appeal to the U.S. Court of Appeals for the Federal Circuit 
was dismissed in December 2007.  The Court's mandate issued 
in March 2008, and the March 2005 Board decision became final 
based on the evidence then of record.  38 U.S.C.A. §§ 7103, 
7104(a); 38 C.F.R. § 20.1100.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Where a claim to reopen is filed on or after August 29, 2001, 
as is the case here, under 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence received subsequent to the March 2005 Board 
decision includes a letter from Dr. G.E., a private 
physician, dated in November 2000.  The letter indicates that 
the Veteran's back pain was related to the Veteran's active 
service.  Presuming the credibility of this evidence, the 
Board finds that the newly submitted evidence is new and 
material in that it was not associated with the claims folder 
prior to the March 2005 Board decision and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a back condition.

Therefore, for the foregoing reasons, the Board finds that 
new and material evidence to reopen the claim of entitlement 
to service connection for a back condition has been received 
and that the claim must be reopened.  As the claim for 
service connection for a back condition has been reopened the 
Board will not discuss whether proper notice regarding 
reopening was issued.


ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for a back 
condition, the application to reopen the claim is granted.


REMAND

The Veteran seeks entitlement to service connection for 
residuals of herniated nucleus pulposus (back condition) and 
seeks entitlement to service connection for anxiety neurosis.

The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to 
the onset and/or etiology of his anxiety neurosis or his back 
condition.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any back condition.  
Subsequent to service, the Veteran was treated for a back and 
hip injury suffered at his place of employment in June 1966.  
The Veteran was granted a Workmen's Compensation award due to 
this injury.  The Veteran is currently diagnosed with a back 
condition.  In a November 2000 letter, Dr. G.E. indicated 
that the Veteran's back pain was associated with his active 
service; however, Dr. G.E. did not provide a rationale for 
his opinion.  As such, the Board must remand this claim for a 
VA medical opinion to be obtained to determine the etiology 
of the Veteran's current back condition.

The Veteran's service treatment records reveal that the 
Veteran was noted, upon examination at entry to active 
service in January 1952, to have a mild anxiety state.  The 
Veteran is currently diagnosed with anxiety neurosis.  In a 
November 2000 letter, Dr. G.E. indicated that the Veteran's 
military service was a "passive participant for his anxiety 
could have been caused by any set of circumstances that would 
collapse his defenses."  Dr. G.E. also indicated that the 
Veteran's anxiety neurosis was due to his military service.  
The Board notes that the medical opinion of Dr. G.E. is 
internally inconsistent as it indicates both that the 
Veteran's current anxiety neurosis was caused by his military 
service and could have been caused by a number of different 
circumstances.  In addition, no opinion has been rendered 
regarding whether the Veteran's current anxiety neurosis is 
the same condition he had when he entered service and, if so, 
whether it was permanently aggravated by the Veteran's active 
service.  As such, the Board must remand this claim for a VA 
medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any anxiety neurosis found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.

The examiner should comment on the note 
of a mild anxiety state upon examination 
at entry into service and Dr. G.E.'s 
November 2000 letter.  The examiner is 
asked to express an opinion as to whether 
the current condition is the same as that 
noted upon entry to active military 
service and if so whether there was a 
permanent increase in the severity of the 
underlying pathology associated with the 
psychiatric condition during service.  If 
the examiner answers this question 
affirmatively, the examiner is then asked 
to express an opinion as to whether the 
increase in severity is due to the 
natural progress of the disease.  If the 
examiner determines that the Veteran's 
anxiety neurosis did not increase in 
severity during service, the examiner 
should indicate as such.  Lastly, if the 
examiner determines that the condition 
present currently is not the same as that 
which existed at the time of entry to 
service, he or she should indicate 
whether the current disability is at 
least as likely as not (a probability of 
50 percent or greater) related to the 
Veteran's active service.  The examiner 
must provide a complete rationale for any 
stated opinion.  

2.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any back condition found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner should 
comment on Dr. G.E.'s November 2000 
letter and the records of the grant of a 
Workmen's Compensation award following a 
post-service injury.  The examiner should 
render an opinion as to whether it is 
more likely than not (meaning likelihood 
greater than 50%), at least as likely as 
not (meaning likelihood of at least 50%), 
or less likely than not or unlikely 
(meaning that there is a less than 50% 
likelihood) that any back condition found 
is related to or had its onset during 
service.  The examiner must provide a 
complete rationale for any stated 
opinion.  

3.  Thereafter, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal are not granted, issue a 
supplemental statement of the case and 
provide the Veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


